The record sent up showed the appearance of the parties, the issue of subpoena for witnesses for defendant, several adjournments of the case at the instance of both parties to enable them to procure witnesses and concluded as follows; And now, to wit, April 8th 1857, the parties met and effected no settlement of their *Page 158 
accounts, the witness, James Enos, having appeared without his book, whereupon the plaintiff demanded judgment, and judgment is hereby given for the plaintiff against the defendant for twenty-one dollars c.
The exceptions were, first, that it did not appear from the record that there was any hearing of the case by and before the Justice on which the judgment was rendered, and, secondly, that it was rendered without hearing the allegations and proofs of either party.
The Court reversed the judgment.